Citation Nr: 1105514	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-41 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1956 to December 1957.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 2006 
rating decision by the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO).  [The December 2006 rating 
decision also continued ratings for various scars and for healed 
perforation, left ear drum.  The Veteran's substantive appeal 
limited his appeal to the matters stated on the preceding page.]  
In September 2010, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with the 
claims file.  

Although the RO implicitly reopened the Veteran's claims of 
service connection for hearing loss and tinnitus by deciding the 
issues on the merits in the September 2009 statement of the case 
(SOC), the question of whether new and material evidence has been 
received to reopen such claims must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate them 
on de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the Veteran's claims accordingly.

The Veteran appears to be raising new claims for increased 
ratings for his service-connected scars; these matters are 
referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).
The matters of service connection for hearing loss and 
tinnitus on de novo review are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part 
is required.


FINDINGS OF FACT

1.  A November 1991 rating decision denied the Veteran's claims 
of service connection for hearing loss and tinnitus essentially 
based on the findings that if such disabilities were present, 
they were not shown to be related to service; he initiated, but 
did not perfect, an appeal of those determinations.  

2.  Evidence received since the November 1991 rating decision 
includes an October 1991 private opinion by T.A.Z., Jr., M.D. 
(which apparently was not in the record at the time of the 
November 1991 rating decision) that suggests that the Veteran's 
has hearing loss and tinnitus related to noise trauma in service; 
relates to unestablished facts necessary to substantiate the 
claims of service connection for hearing loss and tinnitus; and 
raises a reasonable possibility of substantiating the claims.  


CONCLUSION OF LAW

New and material evidence has been received, and the claims of 
service connection for hearing loss and tinnitus may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as this decision grants the 
portion of the Veteran's claim that is being addressed, there is 
no reason to belabor the impact of the VCAA on this matter; any 
error in notice timing or content is harmless.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence already of record when the last final denial of the 
claim was made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose 
of reopening a claim the credibility of newly received evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A November 1991 rating decision denied the Veteran's claims of 
service connection for hearing loss and tinnitus based 
essentially on findings that such disabilities were not shown (or 
not shown to be related to service).  He timely filed a notice of 
disagreement with that decision, but did not submit a substantive 
appeal after a statement of the case (SOC) was issued.  
Consequently, the November 1991 rating decision became final.  
38 U.S.C.A. § 7105.  

Evidence of record at the time of the November 1991 rating 
decision included: 

The Veteran's service treatment records (STRs), which include May 
1957 records showing he sustained multiple injuries due to a 
blast.  The records noted deafness due to acoustic trauma; he was 
placed on a temporary physical profile indicating he was to 
refrain from exposure to severe weather conditions, field duty, 
and exposure to artillery or other gunfire.  ON service 
separation examination scarring and small perforation to the 
Veteran's left eardrum were noted; whispered voice hearing was 
15/15.

On May 1958 VA audiological evaluation audiometry revealed 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-15 (0)
-10 (0)
-10 (0)
/
-10 (-5)
LEFT
-10 (5)
5 (15)
5 (15)
/
5 (10)

[The figures in parentheses represent conversions of ASA 
values to ISO (ANSI) units and are provided for data 
comparison purposes.]

Evidence received since the November 1991 rating decision 
includes an October 1991 private opinion from T.A.Z., Jr., M.D. 
(which does not appear to have been associated with the claims 
file at the time of the November 1991 rating decision, as it is 
not mentioned in that rating decision or in the subsequent SOC) 
indicating that the Veteran has hearing loss disability related 
to acoustic trauma in service.  In addition, the Veteran and his 
spouse testified at the September 2010 Travel Board hearing that 
he has had tinnitus since service. 

As the Veteran's claims of service connection for hearing loss 
and tinnitus were previously denied based essentially on a 
finding that such disabilities were not shown (and or were 
unrelated to service), for additional evidence received to be new 
and material, it must relate to this unestablished fact, i.e., it 
must tend to show that he has hearing loss and tinnitus 
disabilities and that they are related to his service.  The 
October 1991 report from Dr. T.A.Z, Jr. coupled with the Veteran 
and his spouse's  testimony suggests that the Veteran's current 
hearing loss and tinnitus are related to acoustic trauma in 
service.  It relates to the unestablished facts needed to 
substantiate the Veteran's claims of service connection for 
hearing loss and tinnitus, and raises a reasonable possibility of 
substantiating the claims.  Hence, the additional evidence is 
both new and material, and the claims of service connection for 
hearing loss and tinnitus may be reopened. 


ORDER

The appeal to reopen the claims of service connection for hearing 
loss and tinnitus is granted.


REMAND

As was noted above, the Veteran was subjected to noise trauma in 
service.  In October 1991 Dr. T.A.Z., Jr. opined that the 
Veteran's hearing loss and tinnitus are related to such trauma.  
On July 2009 VA audiological evaluation the examiner indicated 
that test results were unreliable; furthermore, while the 
examiner noted that the Veteran's C-file was reviewed, she noted 
that the Veteran's STRs to include any audiometric studies were 
not associated with the Veteran's claims file.  Inasmuch as the 
examiner noted that the results were not reliable for rating 
purposes and the examination was without benefit of a review of 
the STRs, the examination/opinion is inadequate for rating 
purposes.  See Barr v.  Nicholson, 21 Vet. App. 303 (2007) (once 
VA undertakes to provide an examination, it must provide an 
adequate one).  Consequently, another examination to secure a 
medical advisory opinion is necessary.  The Veteran is advised 
that his cooperation with the examination is essential 
(for reliable results to be secured).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The RO should arrange for an audiological 
evaluation of the Veteran (with 
audiometric studies) to determine the 
presence, nature, and likely etiology of 
any current hearing loss and tinnitus, and 
specifically whether it at least as likely 
as not that any such disabilities are 
related to his service, including as due 
to his exposure to noise trauma therein.   
The examiner must review the Veteran's 
claims file in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50% or better probability) that the 
Veteran's hearing loss and tinnitus are 
related to his service/noise trauma 
therein.  The examiner must explain the 
rationale for the opinion (to include 
comment on the October 1991 opinion by Dr. 
T.A.Z., Jr., and if any hearing loss or 
tinnitus are determined to be unrelated to 
service, some discussion of the more- 
likely etiology.  

2.	The RO should then readjudicate these 
claims (de novo).  If either remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental SOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


